Citation Nr: 0202938	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  01-06 162A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to fee basis outpatient medical care.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 6, 2001 
decision (a copy of which is not of record) by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Philadelphia, Pennsylvania.  


REMAND

Pursuant to VA regulation, a Statement of the Case must be 
complete enough to allow a veteran to present written and/or 
oral arguments before the Board, and must contain a summary 
of the evidence in the case relating to the relevant issue as 
well as a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination.  38 C.F.R. § 19.29 
(2001)  The Statement of the Case issued in this matter in 
July 2001 simply contains the procedural history of the claim 
(i.e. when decision notices were sent to the veteran, when 
evidence was received and reviewed, etc.) and does not 
summarize all of the evidence reviewed nor does it provide 
the applicable laws and regulations.   

Also, and as noted above, this matter came before the Board 
from a February 6, 2001 decision by the MAS of the VAMC in 
Philadelphia; however, a copy of this decision is not of 
record (the date of this decision is mentioned in the July 
2001 Statement of the Case). 

In March 2002, the Board contacted (both telephonically and 
by e-mail) the RO and the MAS of the VAMC in Philadelphia and 
requested that they forward the February 2001 decision letter 
and any missing portion of the July 2001 Statement of the 
Case (the Board thought that it was possible that part of the 
Statement of the Case - particularly that part containing 
applicable laws and regulations - was missing).  The Board 
was informed that, essentially, the complete Statement of the 
Case was of record and that a copy of a March 2, 2001 
"original appeal" letter could be provided.  The Board 
notes, however, that a copy of this decision letter which 
"upheld" (emphasis added)  a prior decision denying fee 
basis authorization is already of record.  

Upon further review of the record, the Board notes that in 
what appears to be an updated "decision," signed in October 
2001, reference is made to a determination by a VA "[f]ee 
physician" that there were no functional disabilities that 
would prevent the veteran from coming to the Philadelphia 
VAMC.  Documentation with respect to this determination is, 
however, not of record.  

Finally, the Board notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Among other things, the Act 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, and includes new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

Given the deficient Statement of the Case, the fact that the 
original denial letter and/or decision is not of record, and 
that there is an apparent determination, made by a VA 
physician that is also not of record, further development of 
this matter by the MAS of the VAMC Philadelphia is necessary 
prior to appellate adjudication.  This matter is therefore 
REMANDED to the MAS of the VAMC Philadelphia for the 
following action:


1.  The MAS of the VAMC in Philadelphia 
should take the appropriate steps to 
locate and associate with the claims 
folder a copy of the February 6, 2001 
original denial letter (noted in the July 
2001 Statement of the Case), any 
documentation regarding a determination 
made by a VA fee physician noted in the 
document signed in October 2001, and any 
other relevant evidence not previously 
associated with the claims folder.  Their 
search should include looking in the 
veteran's outpatient/clinical treatment 
folder(s), as well as contacting the 
veteran and his representative for any 
copies of same they may have in their 
possession.  

2.  If the evidence referenced in the 
above paragraph can not be located, the 
MAS should specifically place 
documentation to this effect in the 
claims folder.  If the determination 
referenced in the October 2001 document 
is not located, the veteran's claims 
folder should be forwarded to a fee basis 
physician for a determination as to 
whether there are any functional 
disabilities that would prevent the 
veteran from coming to the Philadelphia 
VAMC for his required treatment.  

3.  The MAS must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, they should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.

4.  Thereafter, assuming a completed 
Statement of the Case is not located (as 
noted above, the MAS has made 
representations to this effect), the MAS 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative, setting forth the 
evidence, a citation to and discussion of 
all applicable laws and regulations, and 
a detailed analysis of the reasons for 
their February 2001 determination.  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to the Supplemental Statement of 
the Case before the claim is returned to 
the Board.

The MAS is reminded that a remand by the 
Board confers on the claimant, as a 
matter of law, the right to compliance 
with the remand order.  See Stegall v. 
Brown, 11 Vet. App. 268 (1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


